
	
		I
		112th CONGRESS
		1st Session
		H. R. 1364
		IN THE HOUSE OF REPRESENTATIVES
		
			April 5, 2011
			Mr. Chaffetz (for
			 himself and Mr. Polis) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act
		  concerning the distribution of information on legitimate scientific research in
		  connection with foods and dietary supplements, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Free Speech About Science Act of
			 2011.
		2.FindingsThe Congress finds the following:
			(1)Federal regulators
			 have forbidden—
				(A)cherry growers and
			 food producers to cite independent and respected scientific research on their
			 produce that references health benefits; and
				(B)a variety of
			 dietary supplement makers to cite independent scientific research on health
			 benefits from supplements from respected, peer-reviewed scientific
			 journals.
				(2)Americans want
			 access and have a right to access legitimate scientific information about foods
			 and dietary supplements to ensure informed decisions about diet and health
			 care. While the American public is inundated daily with advertisements about
			 prescription drugs for health conditions, many of which could be prevented
			 through lifestyle changes, proper nutrition, and informed use of dietary
			 supplements, Americans are denied access to the very information that assists
			 in making informed lifestyle and health care decisions.
			(3)Providing access
			 to scientific information promotes self-responsibility, thereby empowering
			 Americans to exercise independent judgment in caring for themselves and
			 ultimately reducing health care costs and improving quality of life.
			(4)The United States
			 has a long commitment to the free dissemination of scientific research with the
			 exception of limited extreme situations for national security. This commitment
			 goes back to the First Amendment to the Constitution and has contributed
			 vitally to the Nation’s economic progress.
			3.Misbranded food
			 and dietary supplementsSection 403(r) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 343(r)) is amended—
			(1)in subparagraph
			 (3)—
				(A)by redesignating
			 clause (D) as clause (E);
				(B)by inserting after
			 clause (C) the following:
					
						(D)Notwithstanding the provisions of clauses
				(A)(i) and (B), a claim of the type described in subparagraph (1)(B) which is
				not authorized by the Secretary in a regulation promulgated in accordance with
				clause (B) shall be authorized and may be made with respect to a food
				if—
							(i)the claim is based on legitimate scientific
				research;
							(ii)the claim and the food for which the
				claim is made are in compliance with clause (A)(ii) and are otherwise in
				compliance with paragraph (a) and section 201(n);
							(iii)the claim is stated in a manner so
				that the claim—
								(I)is an accurate balanced summary of
				such research; and
								(II)enables the public to comprehend
				the information provided in the claim and the relative significance of such
				information in the context of a total daily diet;
								(iv)the claim includes a citation to such
				research; and
							(v)the claim identifies each party that
				funded such
				research.
							;
				(C)in clause (E), as
			 so redesignated, by striking clause (C) each place it appears
			 and inserting clause (C) or (D); and
				(D)by adding at the
			 end the following:
					
						(F)In this subparagraph, the term
				legitimate scientific research means scientific research, whether
				performed in vitro, in vivo, in animals, or in humans, that—
							(i)is conducted in accordance with sound
				scientific principles;
							(ii)has been evaluated and accepted by a
				scientific or medical panel; and
							(iii)has been published in its entirety,
				or as an accurate, balanced summary or scientific review including a citation
				to the research in its entirety, in—
								(I)a peer-reviewed article or
				book;
								(II)a recognized textbook;
								(III)a peer-reviewed scientific
				publication; or
								(IV)any publication of the United
				States Government (including ones published by or at the request of a Federal
				department, agency, institute, center, or
				academy).
								;
				(2)by amending
			 subparagraph (6) to read as follows:
				
					(6)(A)For purposes of subparagraph (1)(B), a
				statement for a dietary supplement may be made if—
							(i)the statement claims a benefit related to a
				classical nutrient deficiency condition and discloses the prevalence of such
				condition in the United States, describes the role of a nutrient or dietary
				ingredient intended to affect the structure or function in humans,
				characterizes the documented mechanism by which a nutrient or dietary
				ingredient acts to maintain such structure or function, or describes general
				well-being from consumption of a nutrient or dietary ingredient;
							(ii)the manufacturer of the dietary
				supplement has substantiation that such statement is truthful and not
				misleading;
							(iii)the statement contains, prominently
				displayed and in boldface type, the following: This statement has not
				been evaluated by the Food and Drug Administration. This product is not
				intended to diagnose, treat, cure, or prevent any disease.; and
							(iv)the statement does not claim to
				diagnose, mitigate, treat, cure, or prevent a specific disease or class of
				diseases.
							(B)Notwithstanding subparagraph (1)(B),
				a statement for a dietary supplement may be made if—
							(i)the statement claims to diagnose,
				mitigate, treat, cure, or prevent a specific disease or class of diseases,
				based on legitimate scientific research (as defined in subparagraph
				(3)(F));
							(ii)the manufacturer of the dietary
				supplement has substantiation that such statement is truthful and not
				misleading;
							(iii)the statement contains, prominently
				displayed and in boldface type, the following: This statement has not
				been evaluated by the Food and Drug Administration.;
							(iv)the claim includes a citation to the
				research referred to in subclause (i); and
							(v)the claim identifies each party that
				funded such research.
							If the
				manufacturer of a dietary supplement proposes to make a statement described in
				clause (A) or (B) in the labeling of the dietary supplement, the manufacturer
				shall notify the Secretary no later than 30 days after the first marketing of
				the dietary supplement with such statement that such a statement is being
				made.;
				and
			(3)by adding at the
			 end the following:
				
					(8)Subject to subparagraph (1) (relating
				to claims in the label or labeling of food), the Secretary shall take no action
				to restrict in any way the distribution of information that is not false or
				misleading on legitimate scientific research (as defined in subparagraph
				(3)(F)) in connection with the sale of
				food.
					.
			4.False
			 advertising
			(a)Dissemination of
			 legitimate scientific research in connection with sale or distribution of food
			 or dietary supplementSection 12 of the Federal Trade Commission
			 Act (15 U.S.C. 52) is amended by adding at the end the following:
				
					(c)(1)The dissemination of legitimate scientific
				research in connection with the sale or distribution of a food or dietary
				supplement to consumers shall not be determined to be false advertising by
				virtue of the fact that the research does not directly correlate to the type of
				food or dietary supplement (including any component thereof) being sold or
				distributed if the dissemination includes a clear disclosure that the research
				does not directly correlate to such type of food or dietary supplement.
						(2)In any proceeding under section 13, the
				burden of proof shall be on the Commission to establish that the literature
				being disseminated is not legitimate scientific
				research.
						.
			(b)DefinitionsSection
			 15 of the Federal Trade Commission Act (15 U.S.C. 55) is amended by adding at
			 the end the following:
				
					(g)The term
				dietary supplement has the meaning given to such term in section
				201 of the Federal Food, Drug, and Cosmetic Act.
					(h)The term
				legitimate scientific research has the meaning given to such
				term in section 403(r) of the Federal Food, Drug, and Cosmetic
				Act.
					.
			
